United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1809
                                  ___________

Michael Duane Marlin,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Richie Marquez, Captain, FCI - Forrest *
City; Greg Thompson, Assistant          * [UNPUBLISHED]
Warden, FCI - Forrest City; L. Sanders, *
                                        *
            Appellees.                  *
                                  ___________

                            Submitted: February 20, 2007
                               Filed: March 6, 2007
                                ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Michael Duane Marlin appeals the district court’s1 order
dismissing his lawsuit brought under the Americans with Disabilities Act (ADA), and
under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       We agree with the district court that the Bivens claims were not
administratively exhausted. The Bureau of Prisons (BOP) has a multi-step process for
inmates to use in bringing complaints about any aspect of their confinement: an
informal resolution, an administrative remedy (with the warden), an appeal to the
BOP’s regional director, and finally an appeal to the BOP’s central office. There are
deadlines for each step. See 28 C.F.R. § 542.10 to .18. Marlin did not rebut the BOP
attorney’s declaration that an inmate must proceed through all the steps and be denied
at each before he is deemed to have exhausted. Because he filed the instant complaint
on June 27, 2005--just thirteen days after he was assigned to the job giving rise to the
instant lawsuit--it would have been impossible for him to have completed all four
steps of the administrative-remedy process before filing the instant complaint.
Dismissal of the Bivens claims was thus mandatory. See Johnson v. Jones, 340 F.3d
624, 627 (8th Cir. 2003). We also find no basis for overturning the district court’s
dismissal on the merits of the ADA claims.

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Marlin’s pending
motions.
                    ______________________________




                                          -2-